[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The police officer pursued plaintiff out of his jurisdiction to make an arrest under Conn. Gen. Stats.14-227a.
The sentence to be imposed under that section for operation of a motor vehicle while under the influence of CT Page 5169 liquor or drugs for a first offense is a fine of "not less than five hundred dollars nor more than one thousand dollars and (B) be (i) imprisoned not more than six months . . . ". Conn. Gen. Stats. 14-227 (a)(h). This is neither an "infraction" nor a "violation." Conn. Gen. Stats. 53a-27. It is an offense. Conn. Gen. Stats. 53a-24.
A police officer may pursue a suspect out of his jurisdiction within this state and make arrest there for an offense. Conn. Gen. Stats. 54-1f(b). This is what this officer did.
Motion denied.
N. O'NEILL, J.